Allowable Subject Matter
Claims 1-4, 6-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“redistribution lines disposed to electrically connect the third semiconductor die to the second bridge die, wherein the second bridge die further includes third through vias that are electrically coupled to the redistribution lines to electrically connect the third semiconductor die to the package substrate, and wherein the redistribution lines extend such that first ends of the redistribution lines are connected to the third semiconductor die and second ends of the redistribution lines are connected to the third through vias” as recited in claim 1 and 20.
Li et al. (PG Pub. No. US 2014/0048928 A1) teaches a semiconductor package (¶ 0021 & figs. 1A-1B: 100) comprising a second bridge die (105) including second through vias (114) that electrically connect a stack of the second semiconductor dies (103) to a package substrate (101), but fails to teach a redistribution structure. Hwang et al. (PG Pub. No. US 2019/0035758 A1) teaches a semiconductor package including a redistribution structure (152), but fails to teach ends of redistribution lines are connected to a third semiconductor die and third through vias.  
Pagaila et al. (PG Pub. No. US 2011/0024888 A1) teaches a semiconductor package (¶ 0072 & fig. 11: 310) including a bridge die (138) comprising second through vias (first subset of 144 elements) that electrically connect a second semiconductor die (160) to a package substrate (150/312), and third through vias (second subset of 144 elements) that are electrically coupled to redistribution lines (128) to electrically connect a third semiconductor die (122) to the package substrate (fig. 11: outer subset of 144 connects 128 to 150/312).


In light of these limitations in the claims (see Applicant’s fig. 3 & ¶ 0052 of the instant specification), the previously applied references do not anticipate or obviate the claimed invention as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRIAN TURNER/Examiner, Art Unit 2894